 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY DELPHIN,                                Case No. 1:19-cv-01076-NONE-SKO (PC)

12                       Plaintiff,
13           v.                                      ORDER FOR CLARIFICATION

14    J. MORLEY, et al.,                             21-DAY DEADLINE

15                       Defendants.
16

17          On January 27, 2021, the undersigned issued findings and recommendations to grant

18   Defendants’ motion to partially dismiss the complaint. (Doc. 34.) On March 26, 2021, District

19   Judge Dale A. Drozd adopted the findings and recommendations, dismissing, with leave to

20   amend, Plaintiff’s claims of excessive force and failure to intercede against Defendants

21   Hammonds and Whitson. (Doc. 37.)

22          On March 26, 2021, the Court directed Plaintiff to file a first amended complaint curing

23   the deficiencies in his pleading or a notice that he wishes to proceed only on the claims previously

24   found cognizable, i.e., claims of excessive force and/or failure to intercede against Defendants

25   Banuelos, Morley, and Villalobos and claims of deliberate indifference to serious medical needs

26   against Defendants Brown and Stewart. (Doc. 38.)

27          On April 19, 2021, Plaintiff filed a first amended complaint. (Doc. 41.) However, on April

28   26, 2021, Plaintiff filed a notice that he “wish[es] to not file a first amended complaint and
 1   instead wish[es] to . . . proceed” on the claims previously found cognizable, identified above.

 2   (Doc. 42.) Thus, Plaintiff has filed conflicting documents.

 3            Accordingly, the Court DIRECTS Plaintiff to file a notice indicating (1) whether he

 4   wishes to proceed on his first amended complaint or (2) whether he instead wishes to withdraw

 5   his first amended complaint and proceed only on the claims of excessive force and/or failure to

 6   intercede against Defendants Banuelos, Morley, and Villalobos, and the claims of deliberate

 7   indifference to serious medical needs against Defendants Brown and Stewart, in his original

 8   complaint. Plaintiff shall have 21 days from the date of service of this order to file the notice.

 9
     IT IS SO ORDERED.
10

11   Dated:     April 27, 2021                                     /s/   Sheila K. Oberto                 .
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
